Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 21, 2022

The Court of Appeals hereby passes the following order:

A22A0061, A22A0163. James Boyd v. Ruby Chester et al.; and vice versa.

      We granted James Boyd’s application for interlocutory review of the trial
court’s order denying his motion to enforce a settlement agreement. After careful
review of the entire record, we conclude that the application for interlocutory appeal
was improvidently granted, and it is ordered that the appeal in Case No. A22A0061
is hereby dismissed. Chester’s cross-appeal in Case No. A22A0163 is hereby
dismissed as moot.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/21/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.